Title: To George Washington from Elizabeth Foote Washington, 26 October 1793
From: Washington, Elizabeth Foote
To: Washington, George


          
            Sir
            Hay-Field [Va.] octo. 26th 1793.
          
          Docter Stuarts stay here was so short the other day & he appear’d to be in such
            hast to be gone, that mr Washington apprehends he may not have been so circumstantial in
            his detail of Mr Washingtons case as is necessary, for the cancer Docter to form his
            judgment on, therefore we have taken the liberty to trouble you with another, as you
            were so good to mention to mr Washington when you were here, that if he would state his
            case that you would get mr Dandridge or some other to apply to the Docter respecting it.
            mr Washingtons objection to going to Pennsylvania or any where from
            home, arises from his want of eye-sight, & if the Medicine to be given is any ways
            violent in its operation it affects mr Washingtons nerves in such a degree, that he
            requires much quiet & not the least noise, for he has already taken so much Medicine
            during this unfortunate disease—that we are almost alarm’d at the thoughts of giving him
            any violent medicine at all, indeed several times in his weak state he fell down in all
            appearence dead, & I fear’d never to recover. am Sir with great esteem your very Hle
            Sert
          
            Elizabeth Washington
          
        